DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 7, filed 01/26/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C §112(b) rejections of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art fails to discloses or fairly suggest an antenna apparatus comprising: a plurality of antenna devices disposed to surround a center “wherein the plurality of antenna devices include N antenna device groups, each N antenna device groups including M antenna devices, N being an integer equal to or greater than 1; and wherein for each of the M switches, the mth switch is connected the mth antenna device of the each of the N antenna device groups, m being an integer ranging from 1 to M”
Claims 2-9 are allowed as depending on claim 1.
Regarding claim 10, the prior art fails to discloses or fairly suggest a method comprising: providing a plurality of antenna devices to surround a center; and connecting M switches to the plurality of antenna devices, “N antenna device groups, each of the N antenna device groups including M antenna devices,” “wherein the mth switch is connect to the mth antenna device of the each of the N antenna device groups, m being an integer ranging from 1to M”.
Claims 11-18 are allowed as depending on claim 10.
Regarding claim 19, the prior art fails to discloses or fairly suggest a method of operating an antenna apparatus that comprises a plurality of antenna devices disposed to surround a center 
Claim 20 is allowed as depending on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844